—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Carter, J.), entered January 18, 2002, which granted the motion of the defendant Filene’s Basement, Inc., for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The respondent, Filene’s Basement, Inc., made out a prima facie case establishing its entitlement to summary judgment. In opposition to the motion, the plaintiff failed to present evidence sufficient to raise a triable issue of fact (see Simmons v Sam’s E., 293 AD2d 596 [2002]; Dominitz v Food Emporium, 271 AD2d 640 [2000]). Accordingly, the Supreme Court properly granted the respondent’s motion for summary judgment dismissing the complaint insofar as asserted against it. Ritter, J.P., McGinity, Townes and Mastro, JJ., concur.